           Case 2:20-cv-00358-RSM Document 32 Filed 01/19/21 Page 1 of 3




 1
                                        THE HONORABLE JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
10                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                   SEATTLE DIVISION
11
      DERICK D’HAITI,
12
                        Plaintiff,
                                                              No. 2:20-CV-00358-RSM
13
                         v.
14                                                            ORDER GRANTING
      PHILIPS NORTH AMERICA LLC d/b/a
      PHILIPS HEALTHCARE, a Delaware                          JOINT STIPULATED MOTION
15                                                            TO EXTEND EXPERT WITNESS
      limited-liability company; JONES LANG
      LaSALLE AMERICAS, INC., a Maryland                      DISCLOSURE DEADLINE
16
      corporation; ABM INDUSTRIES
      INCORPORATED, a Delaware corporation;                   NOTING DATE: JANUARY 15,
17    ABC Company and XYZ Company,                            2021

18                      Defendants
19                                             ORDER
20          THIS MATTER having come before the Court on the parties’ Joint Stipulated
21
     Motion to Extend Expert Disclosure Deadline, the Court being fully advised in all matters,
22
     and having reviewed the files and records herein, and finding good cause exists to extend the
23
     deadlines to disclose expert witnesses/reports under FRCP 26(a)(2), it is hereby
24
     ORDER GRANTING JOINT STIPULATED                                 EMERALD LAW GROUP, PLLC
25   MOTION TO EXTEND EXPERT WITNESS
                                                                       811 FIRST AVE., SUITE 510
                                                                          SEATTLE, WA 98104
     DISCLOSURE DEADLINES                                                  TEL: (206) 826-5160
     NO. 2:20-DV-OO358 RSM                                                 FAX: (206) 922-5598
     PAGE 1 OF 3
           Case 2:20-cv-00358-RSM Document 32 Filed 01/19/21 Page 2 of 3




 1          ORDERED that the deadlines to disclose experts and reports under FRCP 26(a)(2)

 2   be extended as follows:
 3          Plaintiff’s Deadline: Extended from January 15, 2021, to March 12, 2021
 4
            Defendants’ Deadline: Extended from February 12, 2021, to April 9, 2021
 5
            Deadline for Rebuttal Experts: Extended from March 12, 2021 to May 7, 2021
 6
                   DATED this 19th day of January, 2021.
 7

 8

 9                                              A
                                                RICARDO S. MARTINEZ
10                                              CHIEF UNITED STATES DISTRICT JUDGE
11

12

13
       Presented by
14   EMERALD LAW GROUP, PLLC

15
      /s/ Donna L. Mack
16   Donna L. Mack, WSBA No. 30875
     Attorneys for Plaintiff
17

18

19   HOLT WOODS & SCISCIANI, LLP

20
       /s/ Charissa Williams
21   Anthony R. Scisciani III, WSBA No. 32342
     Kelsey L. Shewbert, WSBA No. 51214
22   Charissa R. Williams, WSBA No. 54879
     Attorneys for Philips North America LLC d/b/a Philips Healthcare
23

24
     ORDER GRANTING JOINT STIPULATED                              EMERALD LAW GROUP, PLLC
25   MOTION TO EXTEND EXPERT WITNESS
                                                                    811 FIRST AVE., SUITE 510
                                                                       SEATTLE, WA 98104
     DISCLOSURE DEADLINES                                               TEL: (206) 826-5160
     NO. 2:20-DV-OO358 RSM                                              FAX: (206) 922-5598
     PAGE 2 OF 3
          Case 2:20-cv-00358-RSM Document 32 Filed 01/19/21 Page 3 of 3




 1   REED McCLURE

 2
      /s/ Jason E. Vacha
 3
     Jason E Vacha, WSBA No. 34069
 4
     Attorneys for Defendant ABM Industries, Inc.
 5

 6   ANDREWS SKINNER, PS

 7
      /s/ Stephen Skinner
 8   Stephen Skinner, WSBA No. 17317
     Attorneys for Defendant Jones Lang LaSalle America, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER GRANTING JOINT STIPULATED                            EMERALD LAW GROUP, PLLC
25   MOTION TO EXTEND EXPERT WITNESS
                                                                  811 FIRST AVE., SUITE 510
                                                                     SEATTLE, WA 98104
     DISCLOSURE DEADLINES                                             TEL: (206) 826-5160
     NO. 2:20-DV-OO358 RSM                                            FAX: (206) 922-5598
     PAGE 3 OF 3
